Citation Nr: 1444805	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  The Board notes that at one point, it was believed that a recording of the July 2014 hearing had been unsuccessful.  Thus, in August 2014, the Veteran was informed of this and given another opportunity to have a hearing, to which the Veteran responded no.  Regardless, the recording of the hearing was subsequently found, and a transcript of the hearing is now of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to deciding the issue on appeal.  Specifically, the Veteran testified at his hearing that he felt the May 2011 VA psychiatric evaluation was inadequate and that his symptoms have gotten worse since then.  Thus, the Board will remand the claim to provide the Veteran with a new VA psychiatric evaluation.

Additionally, the Veteran testified that he has been receiving psychiatric treatment through VA since 2011.  There are some VA treatment records in the claims file dated in 2011 and 2013, but there appear to be missing records, as these records are very limited.  Therefore, the Board will request that all VA treatment records from January 2011 to the present be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records from the VA Medical Center in Detroit, Michigan from January 2011 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development outlined in Item (1) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected adjustment disorder with depression and anxiety.  The examination should be scheduled with someone other than the examiner who performed the May 2011 VA psychiatric examination (initials J.A.S.).  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner in conjunction with the examination.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

